Wallace B. Jefferson, et




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 22, 2015

                                      No. 04-15-00019-CV

                           R.J. SKYE FOUNDATION, LLC, et al,
                                       Appellants

                                                v.

                                Wallace B. JEFFERSON, et al,
                                          Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-19776
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER

       On December 22, 2014, Roman Gondorz filed an original petition as an “Authorized
Representative” of R.J. Skye Foundation, LLC. The petition is signed by Gondorz, but no state
bar number is listed.
        On January 13, 2015, Gondorz filed a “Notice of Objection and Notice of Appeal” in
cause number 2014-CI-19776. Two days later, citing the same cause number, Gondorz filed a
“Notice of Objection and Notice of Appeal of the Wrong Presumption Made by the District
Clerk.”
       On January 20, 2015, the district clerk filed a clerk’s record, but the clerk’s record does
not appear to contain a final judgment.
       Generally, “an appeal may be taken only from a final judgment. A judgment is final for
purposes of appeal if it disposes of all pending parties and claims in the record, except as
necessary to carry out the decree.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001).
       We ORDER Appellant to show cause within TEN DAYS of the date of this order why
this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a). If
Appellant does not timely provide written proof as ordered, this appeal will be dismissed. See id.
      All other appellate deadlines are SUSPENDED pending further order of this court.




                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court